FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

AKIO KAWASHIMA; FUSAKO              
KAWASHIMA,
                     Petitioners,        No. 04-74313
              v.                        Agency Nos.
                                         A38-554-590
MICHAEL B. MUKASEY, Attorney             A38-554-591
General,
                    Respondent.
                                    

AKIO KAWASHIMA; FUSAKO                 No. 05-74408
KAWASHIMA, aka Fusako Nakajima,
                     Petitioners,       Agency Nos.
               v.                      A38-554-590
                                        A38-554-591
MICHAEL B. MUKASEY, Attorney
                                        ORDER AND
General,
                                         OPINION
                    Respondent.
                                    
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                 Argued and Submitted
         February 8, 2007—Pasadena, California

                   Filed July 1, 2008

   Before: Diarmuid F. O’Scannlain, Edward Leavy, and
           Consuelo M. Callahan, Circuit Judges.

                 Per Curiam Opinion;
           Concurrence by Judge O’Scannlain

                          7903
7906                KAWASHIMA v. MUKASEY


                         COUNSEL

Judith L. Wood, Law Offices of Judith L. Wood, Los Ange-
les, California, argued the cause for the petitioner, and filed
briefs; Todd Beacraft, Law Offices of Judith L. Wood, Los
Angeles, California, was on the briefs.

Nancy Freedman, Office of Immigration Litigation, Washing-
ton, DC, argued the cause for the respondents; Peter D. Keis-
ler, Assistant Attorney General, Civil Division, M. Jocelyn
Lopez Wright, Assistant Director, and James A. Hunolt,
Senior Litigation Counsel, Office of Immigration Litigation,
Washington, DC, were on the brief.
                     KAWASHIMA v. MUKASEY                    7907
                            ORDER

   Petitioner’s “Amended Petition for Rehearing With a Sug-
gestion for an En Banc Hearing” is GRANTED. The opinion
filed on September 18, 2007, and appearing at 503 F.3d 997
(9th Cir. 2007) is withdrawn. The superseding opinion will be
filed concurrently with this order.

   Petitioner’s “Motion For Leave to File a Response to the
Reply of the United States to the Appellant’s Amended Peti-
tion for Rehearing” is DENIED as moot.

  The parties may file new petitions for rehearing or rehear-
ing en banc as provided by Federal Rule of Appellate Proce-
dure 40.


                           OPINION

PER CURIAM:

   We are called upon to decide whether petitioners’ convic-
tions for subscribing to a false statement on a tax return and
for aiding and assisting in the preparation of a false tax return
qualify as “aggravated felonies” that subject them to removal
under the relevant immigration laws. In our previous opinion
in this case, Kawashima v. Gonzales, 503 F.3d 997 (9th Cir.
2007), withdrawn __ F.3d __ (9th Cir. 2008), we conducted
a limited examination of the record of petitioners’ convictions
to answer this question. One day after our panel opinion was
filed, our en banc court decided Navarro-Lopez v. Gonzales,
503 F.3d 1063 (9th Cir. 2007) (en banc), which causes us to
reconsider our analysis.

                                I

  Akio Kawashima and Fusako Kawashima1 are natives and
  1
  We refer to Akio as “Mr. Kawashima” and Fusako as “Mrs. Kawashi-
ma.” We refer to Akio and Fusako collectively as the “Kawashimas.”
7908                   KAWASHIMA v. MUKASEY
citizens of Japan. The Kawashimas were admitted to the
United States as lawful permanent residents on June 21, 1984.

   In 1997, Mr. Kawashima pled guilty to subscribing to a
false statement on a tax return, in violation of 26 U.S.C.
§ 7206(1). In his plea agreement, he stipulated that the “total
actual tax loss” for the purpose of determining his offense
level under the Sentencing Guidelines was $245,126. Mr.
Kawashima further conceded that he could be ordered to pay
the same amount in restitution. On the same date, Mrs.
Kawashima pled guilty to aiding and assisting in the prepara-
tion of a false tax return, in violation of 26 U.S.C. § 7206(2).
Her plea agreement was not included in the record before us.

   On August 3, 2001, the Immigration and Naturalization Ser-
vice2 issued separate Notices to Appear to the Kawashimas
alleging that the couple was removable because their prior
convictions constituted aggravated felonies under 8 U.S.C.
§ 1101(a)(43)(M)(i) (“Subsection M(i)”) (defining as an
aggravated felony any offense that “involves fraud or deceit
in which the loss to the victim or victims exceeds $10,000”).
See id. § 1227(a)(2)(A)(iii) (stating that “[a]ny alien who is
convicted of an aggravated felony at any time after admission
is deportable”).3

   After holding a removal hearing, an Immigration Judge
(“IJ”) concluded that the Kawashimas’ convictions were
aggravated felonies under Subsection M(i). Accordingly, the
IJ found the Kawashimas removable, denied their motion to
  2
     On March 1, 2003, the Immigration and Naturalization Service (“INS”)
ceased to exist as an agency under the U.S. Department of Justice and its
functions were transferred to the Bureau of Immigration and Customs
Enforcement within the newly formed Department of Homeland Security.
We refer to the INS and its successor as the “Service.”
   3
     The Notice to Appear also alleged that the Kawashimas were remov-
able for having been convicted of aggravated felonies under
§ 1101(a)(43)(M)(ii), but that allegation is not before us here.
                    KAWASHIMA v. MUKASEY                   7909
terminate the proceedings, and ordered that they be removed
to Japan.

   The Kawashimas appealed the decision, and the Board of
Immigration Appeals (“BIA”) remanded because the tran-
script containing the testimony of the hearing and the IJ’s oral
decision was defective. After further proceedings, the IJ again
denied the Kawashimas’ motion to terminate proceedings and
ordered them removed to Japan. The BIA affirmed and
adopted the IJ’s decision.

   The Kawashimas subsequently filed a motion to reopen
seeking waiver of inadmissibility under the Immigration and
Nationality Act (“INA”) § 212(c), 8 U.S.C. § 1182(c)
(repealed 1996). The BIA denied the motion as untimely.

  The Kawashimas timely filed separate petitions for review
of the BIA’s affirmance of the IJ’s removal order and the
BIA’s denial of their motion to reopen. We consolidated the
petitions for review pursuant to 8 U.S.C. § 1252(b)(6) and
consider each in turn.

                               II

   We must first decide whether the Kawashimas’ convictions
qualify as aggravated felonies under Subsection M(i). To do
so, we rely on the familiar two-step test set forth in Taylor v.
United States, 495 U.S. 575 (1990), and Shepard v. United
States, 544 U.S. 13 (2005). See Gonzales v. Duenas-Alvarez,
127 S. Ct. 815, 818 (2007) (acknowledging that the courts of
appeals have “uniformly” relied on Taylor for this inquiry).
First, we “look to the statute under which the [petitioner] was
convicted and compare its elements to the relevant definition
of an aggravated felony in 8 U.S.C. § 1101(a)(43). . . . Under
this categorical approach, an offense qualifies as an aggra-
vated felony if and only if the full range of conduct covered
by the [statute of conviction] falls within the meaning of that
7910                    KAWASHIMA v. MUKASEY
term.” Ferreira v. Ashcroft, 390 F.3d 1091, 1095 (9th Cir.
2004) (internal quotation marks and citation omitted).

   If the statute of conviction proscribes a broader range of
conduct than the relevant definition of an aggravated felony,
we move to the modified categorical analysis, and conduct a
“limited examination of documents in the record of convic-
tion,”4 asking whether such documents provide “sufficient
evidence to conclude that the alien was convicted of the ele-
ments of the generically defined crime even though his or her
statute of conviction was facially overinclusive.” Id. (internal
quotation marks and citation omitted).

   [1] In this case, Subsection M(i) defines as an aggravated
felony any offense that “involves fraud or deceit in which the
loss to the victim or victims exceeds $10,000.” 8 U.S.C.
§ 1101(a)(43)(M)(i). We have held previously that “[t]his par-
ticular statutory definition of an aggravated felony . . . has two
elements: (1) the offense must involve fraud or deceit, and (2)
the offense must also have resulted in a loss to the victim or
victims of more than $10,000.” Chang v. INS, 307 F.3d 1185,
1189 (9th Cir. 2002). Accordingly, the Kawashimas are
removable only if they were convicted of both elements. Id.
at 1189-91; Li v. Ashcroft, 389 F.3d 892, 897 (9th Cir. 2004).

                                     A

  [2] We begin with the categorical approach. Mr.
Kawashima pled guilty to subscribing to a false statement on
a tax return, in violation of 26 U.S.C. § 7206(1).5 Mrs.
  4
     Our examination is limited to a “narrow, specified set of documents”
that includes “ ‘the indictment, the judgment of conviction, jury instruc-
tions, a signed guilty plea, or the transcript from the plea proceedings.’ ”
Tokatly v. Ashcroft, 371 F.3d 613, 620 (9th Cir. 2004) (quoting United
States v. Rivera-Sanchez, 247 F.3d 905, 908 (9th Cir. 2001)). We may not
“look beyond the record of conviction itself to the particular facts underly-
ing the conviction.” Id.
   5
     Specifically, the statute provides fines and imprisonment for any per-
son who
                        KAWASHIMA v. MUKASEY                           7911
Kawashima pled guilty to aiding and assisting in the prepara-
tion of a false tax return, in violation of 26 U.S.C. § 7206(2).6
Neither statute requires proof of monetary loss in excess of
$10,000. See Li, 389 F.3d at 896. Thus, both are “too broad
to be a categorical match” for Subsection M(i) and the
Kawashimas’ prior convictions do not qualify as aggravated
felonies under the categorical approach. See Chang, 307 F.3d
at 1189.

                                     B

   We have reached this point in the Taylor analysis on four
occasions in the past when comparing statutes of conviction
lacking a monetary loss element to Subsection M(i) and each
time we have turned to the record of conviction to determine
whether the jury actually found, or the petitioner (as defen-
dant) necessarily admitted a loss to the victim in excess of
$10,000. See Kharana v. Gonzales, 487 F.3d 1280, 1284 (9th
Cir. 2007); Ferreira, 390 F.3d at 1098; Li, 389 F.3d at 897;
Chang, 307 F.3d at 1189-90. Sitting en banc in Navarro-
Lopez, however, we curtailed our reliance on the record of
conviction in circumstances such as these.

    [w]illfully makes and subscribes any return, statement, or other
    document, which contains or is verified by a written declaration
    that it is made under the penalties of perjury, and which he does
    not believe to be true and correct as to every material matter.
26 U.S.C. § 7206(1).
  6
    That statute provides for the fining and imprisonment of any person
who
    [w]illfully aids or assists in, or procures, counsels, or advises the
    preparation or presentation under, or in connection with any mat-
    ter arising under, the internal revenue laws, of a return, affidavit,
    claim, or other document, which is fraudulent or is false as to any
    material matter, whether or not such falsity or fraud is with the
    knowledge or consent of the person authorized or required to
    present such return, affidavit, claim, or document.
26 U.S.C. § 7206(2).
7912                KAWASHIMA v. MUKASEY
   [3] In Navarro-Lopez, we held that a petitioner’s conviction
for accessory after the fact under California state law was not
categorically a “crime involving moral turpitude” as defined
in the INA because the California statute under which peti-
tioner was convicted proscribed a “broader” range of conduct
than the generic definition that the INA provides. 503 F.3d at
1071 (interpreting California Penal Code section 32). Specifi-
cally, we explained that a “crucial element” of a crime involv-
ing moral turpitude is that the offense “involve some level of
depravity or baseness,” and that the California statute did not
include “grave acts of baseness or depravity.” Id. Then, turn-
ing to Taylor’s second step, we held that

       The modified categorical approach . . . only
    applies when the particular elements in the crime of
    conviction are broader than the generic crime. When
    the crime of conviction is missing an element of the
    generic crime altogether, we can never find that “a
    jury was actually required to find all the elements
    of” the generic crime. See Li v. Ashcroft, 389 F.3d
    892, 899-901 (9th Cir. 2004) (Kozinski, J., concur-
    ring) (providing examples).

Id. at 1073. Because we concluded that the California statute
“lack[ed] an element of the generic crime—i.e., the moral tur-
pitude, the requisite depravity,” we held that Taylor prohib-
ited us from examining the record of petitioner’s conviction
to determine whether he was, in fact, convicted of such an act.
Id. As we explained,

    The crime of conviction can never be narrowed to
    conform to the generic crime because the jury is not
    required—as Taylor mandates—to find all the ele-
    ments of the generic crime. Even if [petitioner] had
    admitted to depraved acts, those admissions could
    not be used to modify the crime because they were
    not necessary for a conviction.
                    KAWASHIMA v. MUKASEY                  7913
Id. (footnote and citation omitted).

   [4] The statutes under which the Kawashimas were con-
victed, 8 U.S.C. §§ 7206(1) and (2), did not require the gov-
ernment to prove the amount of loss their actions caused.
Thus, if Navarro-Lopez applies to this case, we may not turn
to the record of the Kawashimas’ convictions to determine
whether they actually pled guilty to causing a loss of more
than $10,000 as Subsection M(i) requires.

   [5] Nevertheless, two factors give us pause before conclud-
ing that Navarro-Lopez compels such a result here. First, we
have previously applied the modified categorical approach in
cases where the statute of conviction prohibits a broader range
of conduct than the generic offense, regardless of whether the
former lacks a particular element of the latter. See, e.g.,
United States v. Parker, 5 F.3d 1322 (9th Cir. 1993) (applying
the modified categorical approach to determine whether a jury
found the defendant guilty of generic burglary even though
the statute under which the defendant was convicted did not
require unlawful entry, a necessary element of the generic
definition); United States v. Alvarez, 972 F.2d 1000 (9th Cir.
1992) (per curiam) (same). In Navarro-Lopez, we did not
explicitly overrule these precedents, or the four decisions in
which we have applied the modified categorical approach in
examining the monetary loss requirement under Subsection
M(i). See Kharana, 487 F.3d at 1284; Ferreira, 390 F.3d at
1098; Li, 389 F.3d at 897; Chang, 307 F.3d at 1189-90. Nev-
ertheless, Navarro-Lopez’s statement that the modified cate-
gorical approach never applies when “the crime of conviction
is missing an element of the generic crime altogether,” 503
F.3d at 1073, is plain and clear. And, because such statement
is irreconcilable with our precedents that have held otherwise,
we must conclude that they have been impliedly overruled.

   In addition, however, we are given pause by the distinction
between the handful of aggravated felonies listed in the INA
that require a specific monetary loss and the other generic
7914                    KAWASHIMA v. MUKASEY
offenses we construe under Taylor. When we apply Taylor in
the ordinary case, we consider whether a conviction qualifies
as a generic offense with a unitary definition, such as a “crime
involving moral turpitude” in removal cases or “burglary” in
sentencing enhancement cases, to name just two. The
Navarro-Lopez rule, which requires that the statute of convic-
tion must contain every element of the generic offense before
we resort to the modified categorical approach, plainly applies
in this setting. See Plasencia-Ayala v. Mukasey, 516 F.3d 738,
749 (9th Cir. 2008) (applying Navarro-Lopez in a crime
involving moral turpitude case); United States v. Jennings,
515 F.3d 980, 992-93 (9th Cir. 2008) (applying Navarro-
Lopez rule in an Armed Career Criminal Act case).

   Subsection M(i), however, requires us to undertake a some-
what different inquiry. That statute defines as an aggravated
felony any offense that “involves fraud or deceit in which loss
to the victim or victims exceeds $10,000.” 8 U.S.C.
§ 1101(a)(43)(i) (emphasis added). Two of our sister circuits
have interpreted this “in which” language as a limiting provi-
sion or qualifier on the unitary generic offense—crime involv-
ing fraud or deceit—rather than an “element” of the offense
itself. See Singh v. Ashcroft, 383 F.3d 144, 161 (3d Cir.
2004); Arguelles-Olivares v. Mukasey, 526 F.3d 171, 177-79
(5th Cir. 2008).

   Under this construction, we suppose, the absence of a mon-
etary loss element from the Kawashimas’ statutes of convic-
tion would not preclude us from examining the record to
determine the amount of loss their prior offenses caused. Such
an approach would account for the fact that most fraud stat-
utes do not contain a monetary loss element.7 In addition, it
  7
    See, e.g., 18 U.S.C. § 1344 (bank fraud); id. § 152 (concealment of
assets, false oaths and claims in bankruptcy); id. § 286 (conspiracy to
defraud the government with respect to claims); id. § 472 (uttering coun-
terfeit obligations or securities); id. § 1010 (fraud and false statements in
HUD and FHA transactions); id. § 1341 (mail fraud).
                       KAWASHIMA v. MUKASEY                          7915
would avoid an anomalous consequence that results from
applying Navarro-Lopez here. Consider, for example, two of
Subsection M(i)’s companion statutes. First, 8 U.S.C.
§ 1101(a)(43)(M)(ii) defines as an aggravated felony any
offense “described in section 7201 of Title 26 (relating to tax
evasion) in which the revenue loss to the Government exceeds
$10,000.” The only offense that can qualify as an aggravated
felony under this particular provision of the INA is a violation
of § 7201, yet that section contains no specific monetary loss
element. Thus, if we decline to examine the record of convic-
tion to determine the loss that occurred, the list of aggravated
felonies enumerated in § 1101(a)(43)(M)(ii) is a null set. The
very same is true of 8 U.S.C. § 1101(a)(43)(D), which defines
as an aggravated felony, among other things, “an[y] offense
described in section 1956 of Title 18 (relating to laundering
of monetary instruments) . . . if the amount of the funds
exceeded $10,000.” Section 1956 contains no monetary loss
element either and, thus, under Navarro-Lopez a violation of
that statute can never qualify as a removable offense under
this particular provision of the INA, even though Congress
has explicitly defined it as such.8

   [6] Yet while these considerations might warrant examin-
ing the record of conviction to determine whether the
Kawashimas’ offenses resulted in the monetary loss required
by Subsection M(i), we must conclude that Navarro-Lopez
forecloses that option. We have consistently interpreted Sub-
section M(i)’s monetary loss requirement as an “element” of
the generic offense, which the record of petitioner’s convic-
tion must demonstrate that the jury actually found or the peti-
  8
    The provisions stripped of any practical effect by Navarro-Lopez are
not limited to those with qualifying language relating to loss suffered by
the victim. For example, 8 U.S.C. § 1101(a)(43)(K)(ii) defines as an
aggravated felony any offense “ described in section 2421, 2422, or 2423
of Title 18 (relating to transportation for the purpose of prostitution) if
committed for commercial advantage.” Id. (emphasis added). Yet only one
of the three enumerated statutes lists the phrase “commercial advantage”
as an element. See 18 U.S.C. § 2423(d).
7916                KAWASHIMA v. MUKASEY
tioner (as defendant) necessarily admitted. See Kharana, 487
F.3d at 1283-84; Li, 389 F.3d at 897; Chang, 307 F.3d at
1189-91. And Navarro-Lopez’s prohibition on examining the
record of conviction plainly applies to all prior offenses that
lack an “element” of the generic offense. 503 F.3d at 1073.

   Moreover, we find confirmation for our view in then-Judge
Kozinski’s concurrence in Li, the lone authority cited to in
Navarro-Lopez as support for this rule. Navarro-Lopez, 503
F.3d at 1073 (citing Li, 389 F.3d at 899-901 (Kozinski, J.,
concurring)). The question presented in Li was identical to the
one presented here—whether a petitioner’s convictions under
fraud-related statutes that lacked monetary loss elements
could qualify as aggravated felonies under Subsection M(i).
389 F.3d at 893-94. The majority concluded that such a result
was possible if the record of petitioner’s conviction demon-
strated that the jury “actually found” him to have caused a
loss greater than $10,000. Id. at 897. Judge Kozinski, on the
other hand, wrote separately to state that he would not have
examined the record at all because Subsection M(i)’s amount
of loss requirement “wasn’t an element” of the statutes under
which the petitioner had been convicted. Id. at 900. Because
the en banc court in Navarro-Lopez quoted Judge Kozinski’s
concurrence directly, we cannot reasonably conclude that it
did not intend for its rule to control our modified categorical
analysis of aggravated felonies defined in Subsection M(i).

   [7] Thus, because the statutes to which the Kawashimas
pled guilty to violating do not require proof of any particular
monetary loss, we do not examine the record of their convic-
tions to determine whether they necessarily pled guilty to
causing a loss in excess of $10,000. Our conclusion that the
government failed to show that the Kawashimas’ convictions
are aggravated felonies under the categorical approach means
that the Kawashimas are not removable and, accordingly,
their petitions for review of the BIA’s affirmance of the
removal order must be granted.
                    KAWASHIMA v. MUKASEY                  7917
                              III

  Our final task is to determine whether the BIA erred in
denying the Kawashimas’ motion to reopen. As we have
granted the Kawashimas’ petition for review of the removal
order, we must dismiss their petition for review of the BIA’s
denial of their motion to reopen as moot. See Goldeshtein v.
INS, 8 F.3d 645, 646 n.1, 650 (9th Cir. 1993) (dismissing as
moot petitioner’s motion to reopen after concluding that the
petitioner is not removable because he was not convicted of
a predicate offense involving moral turpitude).

                              IV

   For the foregoing reasons, Mr. and Mrs. Kawashima’s peti-
tion for review of the BIA’s affirmance of the IJ’s removal
order in 04-74313 is GRANTED and Mr. and Mrs. Kawashi-
ma’s petition for review of the BIA’s denial of the motion to
reopen in 05-74408 is DISMISSED as MOOT.



O’SCANNLAIN, Circuit Judge, with whom CALLAHAN,
Circuit Judge, joins, specially concurring:

  I concur in the court’s opinion because it faithfully applies
our precedent. I write separately because the anomalous result
such precedent requires us to reach ignores the plain meaning
of the statute we interpret and disregards common sense.

                               I

  This case puts us to the familiar task of examining the list
of removable offenses set forth in the Immigration and
Nationality Act (“INA” or the “Act”), 8 U.S.C. § 1101, et
seq., to determine whether an alien’s prior conviction fits
within the scope of one such offense and, as a consequence,
subjects him or her to deportation. In this case, the question
7918                   KAWASHIMA v. MUKASEY
presented is whether Mr. and Mrs. Kawashima, who pled
guilty to having committed fraud in relation to the filing of
their tax returns, have been convicted of a crime “involv[ing]
fraud or deceit in which loss to the victim or victim exceeds
$10,000,” as defined by 8 U.S.C. § 1101(a)(43)(M)(i)
(“Subsection M(i)”). Our holding that the Kawashimas’ con-
victions do not qualify as removable offenses is compelled by
two of our precedents.

   First, when this court considers whether a petitioner’s prior
conviction qualifies as a removable offense under the INA,
we apply the two-step test designed by the Supreme Court in
Taylor v. United States, 495 U.S. 575 (1990), for recidivist
sentencing enhancement statutes structured in the same way.
See, e.g., Ye v. INS, 214 F.3d 1128, 1131-34 (9th Cir. 2000).
At the first step, we ask whether the petitioner’s prior convic-
tion necessarily involves every element of the removable
offense (the “generic offense”). If it does, the fact of the
defendant’s conviction alone qualifies him or her as remov-
able. Id. at 1133. If the statute under which the petitioner was
convicted proscribes a broader range of conduct than the
generic offense, however, we move to Taylor’s second step
(which our court calls the “modified categorical approach”),
and examine the record of conviction to determine whether
the jury in petitioner’s criminal trial “was actually required to
find’ ” or the petitioner (as defendant) necessarily admitted
“ ‘all the elements of the generic crime.’ ”1 Li v. Ashcroft, 389
F.3d 892, 896 (9th Cir. 2004) (quoting Taylor, 495 U.S. at
602).

   The second precedent that compels our holding is our
recent en banc decision in Navarro-Lopez v. Gonzales, 503
  1
   In Shepard v. United States, 544 U.S. 13 (2005), the Supreme Court
held that Taylor applies in equal force when determining whether a defen-
dant’s prior conviction qualifies as a generic offense that subjects him or
her to a sentencing enhancement regardless of whether the conviction
arose from a jury verdict or a guilty plea. Id. at 20-21.
                    KAWASHIMA v. MUKASEY                   7919
F.3d 1063 (9th Cir. 2007) (en banc), where we reformulated
our modified categorical approach and held that “[w]hen the
[petitioner’s] crime of conviction is missing an element of the
generic crime altogether,” we can never examine the record
of conviction to determine whether the former fits within the
scope of the latter because the record can never reveal
whether the jury was actually required to find, or the peti-
tioner (as defendant) necessarily admitted, any element of the
generic offense that is not included in the statute of convic-
tion. Id. at 1073. Our holding, of course, was informed by the
lone authority we cited for this rule—then-Judge Kozinski’s
concurrence in Li. 389 F.3d at 899-901. There, Chief Judge
Kozinski noted that, in sentencing cases, Taylor made clear
that the jury convicting a defendant of a predicate offense
must be “ ‘actually required’ ” to find him or her guilty of
every element of the sentencing enhancement statute’s
generic offense before the sentencing judge can increase the
defendant’s sentence based on such prior crime. Id. at 899
(quoting Taylor, 495 U.S. at 602 (emphasis in Li)).

   Chief Judge Kozinski identified our decisions in United
States v. Alvarez, 972 F.2d 1000 (9th Cir. 1992) (per curiam),
and United States v. Parker, 5 F.3d 1322 (9th Cir. 1993), as
violating this rule and argued that they should be reversed. Li,
389 F.3d at 899-900 (Kozinski, J., concurring). In Alvarez, we
concluded that a defendant’s California conviction for bur-
glary qualified as generic burglary as defined in a federal sen-
tencing enhancement statute, even though generic burglary
requires “unlawful entry,” an element the California statute
lacked. 972 F.2d at 1005. We determined that such result was
justified because the charging papers alleged that the defen-
dant committed an unlawful entry even though the statute
under which he was convicted was silent on the point. Id. We
applied the same reasoning in Parker, although we deter-
mined that the record was insufficient. 5 F.3d at 1327. In Li,
Chief Judge Kozinski argued that we ignored Taylor in both
cases because “even if the jury had found that [the defendant]
entered a building unlawfully, finding a fact isn’t the same as
7920                KAWASHIMA v. MUKASEY
being required to find it—and Taylor calls for the latter.” Li,
389 F.3d at 900 (Kozinski, J., concurring) (internal citations
omitted).

   Our court adopted this reasoning in Navarro-Lopez, explic-
itly citing Chief Judge Kozinski’s Li concurrence, and such
reasoning certainly appears consistent with Taylor’s core
principles. Yet, it compels a most curious result here. In the
case at hand, the Kawashimas pled guilty to violating a fed-
eral statute that prohibits fraud but does not require a particu-
lar monetary loss. Maj. Op. at 7908. Under Navarro-Lopez,
we cannot consult the record of their convictions to determine
whether their crimes caused a loss exceeding $10,000, as Sub-
section M(i) requires, because such loss is not an element of
the statute they pled guilty to violating. See Maj. Op. at 7915.
Of course, this means that virtually no crime will subject an
alien to removal under Subsection M(i) because there are
almost no statutes that punish fraud and also specify that the
fraud must cause a loss of $10,000 or more. See Maj. Op. at
7914-15 & n.7 (collecting examples). And, as the court
explains, Navarro-Lopez renders several of the INA’s other
removability provisions completely unenforceable because no
statute contains all the “elements” they require. See id. at
7914-15. I doubt seriously that Congress would have bothered
to list and to define crimes in the INA that subject their perpe-
trators to removal if it did not believe that any criminals
would actually be removed once convicted of committing
them.

                               II

   Before Navarro-Lopez, our caselaw avoided the illogical
result that decision compels in this particular case. Previously,
we considered whether fraud convictions qualified as remov-
able offenses under Subsection M(i) by examining the record
of conviction to determine the loss amount even where the
statute of conviction lacked such an element. See Kharana v.
Gonzales, 487 F.3d 1280, 1283-84 (9th Cir. 2007); Li, 389
                        KAWASHIMA v. MUKASEY                          7921
F.3d at 897; Chang v. INS, 307 F.3d 1185 (9th Cir. 2002). We
interpreted Subsection M(i) as having two “elements”: (1)
fraud or deceit, and (2) loss to the victims in excess of
$10,000. Chang, 307 F.3d at 1189. And, to remain consistent
with Taylor, we insisted that the record of conviction establish
that the jury “actually found” or that the petitioner necessarily
pled guilty to both. Li, 389 F.3d at 896 n.7, 897-98. In other
words, we treated Subsection M(i)’s loss requirement as an
“element” of the generic offense, but accepted record evi-
dence as sufficient to establish that the petitioner was, in fact,
convicted of such element. See Kharana, 487 F.3d at 1281 n.2
(statute of conviction did not require monetary loss, but “in
entering her plea, petitioner admitted to defrauding her vic-
tims of over $77,000”); Ferreira v. Ashcroft, 390 F.3d 1091,
1098-99 (9th Cir. 2004) (statute of conviction required only
a $1,000 loss, but restitution amount set forth in plea agree-
ment was sufficient to establish that petitioner’s crime
involved a $10,000 loss).

   Navarro-Lopez rejected this approach, concluding that even
our demand for such overwhelming evidence violated Tay-
lor’s requirement that the crime of conviction contain every
element of the generic offense. See 503 F.3d at 1073. This
may very well be the best reading of Taylor, but if so, it is
curious that none of our sister circuits agree with the rule
Navarro-Lopez requires us to apply here.2 Thus, in my view,
  2
    The Second Circuit toyed with adopting the rule we did in Navarro-
Lopez, but ultimately presumed, without deciding, that our pre-Navarro-
Lopez approach controls. Dulal-Whiteway v. U.S. Dep’t of Homeland Sec.,
501 F.3d 116, 127, 131 (2d Cir. 2007). The Eleventh Circuit also appears
to take the route we chose before Navarro-Lopez. See Obasohan v. U.S.
Att’y Gen., 479 F.3d 785, 789 (11th Cir. 2007); see also Graham v.
Mukasey, 519 F.3d 546, 550-51 (6th Cir. 2008) (not endorsing a particular
approach but examining the record of conviction to determine that a peti-
tioner’s prior conviction qualified as an aggravated felony under Subsec-
tion M(i) even though the statute of conviction did not require a $10,000
loss). But, as further explained below, the First, Third, Fifth, and Seventh
Circuits have not only rejected our Navarro-Lopez approach but further
conclude that even our pre-Navarro-Lopez cases frustrate the plain mean-
ing of the INA.
7922                KAWASHIMA v. MUKASEY
the flaw in Navarro-Lopez lies not in its interpretation of Tay-
lor, but in its unbending application of that test, designed for
criminal sentencing enhancement statutes, in the distinct set-
ting of civil removal.

                               III

                               A

   Our precedents applying the modified categorical approach
in immigration cases make two assumptions that I suggest are
untenable. The first assumption is that any and all language
Congress uses to define a particular generic offense in the
INA must be parsed into “elements,” each of which the peti-
tioner must, in fact, have been convicted. Four of our sister
circuits reject such extreme literalism, and with good reason.
The most common generic offenses found in the INA and in
recidivist sentencing enhancement statutes are “relatively uni-
tary categorical concepts— like ‘forgery’ . . . ‘burglary’ . . .
or ‘crime of violence.’ ” Singh v. Ashcroft, 383 F.3d 144, 161
(3d Cir. 2004) (emphasis added). It makes sense to insist that
a defendant was actually convicted of a burglary or forgery or
committing violence before a subsequent tribunal enhances
his sentence upon a future conviction or classifies him as a
removable alien on the basis of this prior offense. Yet as the
Third and Fifth Circuits explain, “a departure from the formal
categorical approach seems warranted” in cases where the
generic offense “invite[s] inquiry into the facts underlying the
conviction at issue.” Id.; see Arguelles-Olivares v. Mukasey,
526 F.3d 171, 176-77 (5th Cir. 2008) (same). Indeed, “[t]he
qualifier ‘in which the loss to the victim or victims exceeds
$10,000” in [Subsection M(i)] is the prototypical example—it
expresses such a specificity of fact that it almost begs an adju-
dicator to examine the facts at issue.” Singh, 383 F.3d at 161.
Simply stated, Subsection M(i) classifies an alien as remov-
able if he or she is convicted of a fraud-related offense “in
which the loss to the victim or victims exceeds $10,000,” it
does not require conviction of “a $10,000 fraud.” See Nijha-
                    KAWASHIMA v. MUKASEY                  7923
wan v. Attorney Gen., 523 F.3d 387, 393 (3d Cir. 2008)
(emphasis added). As the Third Circuit illustrates, just as we
would not interpret a generic offense that subjects an alien to
removal if he or she is convicted “within the last two years”
to require such durational language to be included in the stat-
ute of conviction itself, it is unreasonable to read Subsection
M(i) as requiring the statute of conviction expressly to pro-
vide for a $10,000 loss. See Singh, 383 F.3d at 161; see also
Arguelles-Olivares, 526 F.3d at 177-78 (“The amount of loss
is relevant in a criminal prosecution primarily, if not exclu-
sively, to sentencing. When a tribunal subsequently examines,
for collateral purposes like those here, the amount of loss
resulting from an offense, the reason for applying the modi-
fied categorical approach does not fully obtain.”).

   Accordingly, I believe it is unreasonable to interpret Sub-
section M(i) to require a “loss to the victim” element in the
alien’s statute of conviction. Rather, the most natural reading
of Subsection M(i)’s $10,000 loss requirement is as a qualify-
ing provision that limits the number of predicate convictions
that would otherwise subject an alien to removal. In other
words, the statute provides that any alien who commits an
offense “involv[ing] fraud or deceit” is removable if such
offense is one “in which” the loss to the victim exceeded
$10,000. 8 U.S.C. § 1101(a)(43)(M)(i). As the Third and Fifth
Circuits suggest, the text of this statute plainly directs the
agency (and our court upon a petition for review) to examine
the circumstances surrounding the alien’s conviction; it does
not demand that the statute of conviction specify the amount
of monetary loss itself.

                              B

  More importantly, acknowledging the linguistic distinction
between provisions such as Subsection M(i) and the remain-
der of the removable offenses enumerated in the INA should
not obscure the greater mischief Navarro-Lopez creates. As
noted in the court’s opinion, the courts of appeals have uni-
7924                 KAWASHIMA v. MUKASEY
formly begun with Taylor’s categorical approach when com-
paring predicate crimes to generic offenses in the INA. Maj.
Op. at 7909-10 (citing Gonzales v. Duenas-Alvarez, 127 S. Ct.
815, 818 (2007)). Yet to accept that Taylor informs such task
is not to suggest that Taylor controls it. In Navarro-Lopez, we
continued to assume, as we always have, that the test the
Supreme Court designed in Taylor for the purpose of catego-
rizing prior convictions under recidivist sentencing enhance-
ment statutes must apply, root-and-branch, to the task of
categorizing prior convictions under the INA. Our colleagues
on the First and Seventh Circuits, however, have recognized
that although the legal question is similar, two critical distinc-
tions between sentencing and removal make it imperative to
adapt Taylor to fit the confines of this separate arena. See Ali
v, Mukasey, 521 F.3d 737 (7th Cir. 2008); Conteh v. Gon-
zales, 461 F.3d 45 (1st Cir. 2006).

   First, the Supreme Court’s decision in Taylor was informed
by constitutional concerns that are entirely absent from the
immigration context. When a sentencing judge increases a
defendant’s sentence based on his or her prior convictions, the
defendant’s Sixth Amendment rights are impacted directly.
Yet when an immigration judge cites an alien’s prior convic-
tion as the basis for removal, there is no constitutional right
in play. See INS v. Lopez-Mendoza, 468 U.S. 1032, 1038
(1984) (explaining that “various protections that apply in the
context of a criminal trial do not apply in a deportation pro-
ceeding”); Conteh, 461 F.3d at 55. As the Seventh Circuit
explains, Taylor was designed to “prevent[ ] the sentencing
judge in the new case from assuming a role that the Constitu-
tion assigns to the jurors in the first case.” Ali, 521 F.3d at
741. This design served two purposes: saving the sentencing
court the burden of a retrial, see Taylor, 495 U.S. at 601-02,
and preserving the Sixth Amendment’s allocation of responsi-
bilities between the judge and jury, see id.; Shepard, 544 U.S.
24-26. The latter concern has no place in an immigration case
because it is not a criminal proceeding and, as such, “the
[S]ixth [A]mendment and the doctrine of Apprendi v. New
                       KAWASHIMA v. MUKASEY                         7925
Jersey, 530 U.S. 466 (2000), do not come into play.” Ali, 521
F.3d at 741. And the former goal, saving the agency the bur-
den of a retrial, is a question within the agency’s discretion
rather than our own. Id.; see also Conteh, 461 F.3d at 45;
Nijhawan, 523 F.3d at 399 (“[W]e should not raise an aspect
of an immigration statute to the level of an element of a crimi-
nal offense . . . merely because requiring that it be a part of
the conviction eases a court’s decision-making process.”)

   Second, the INA specifies that, in removal proceedings, the
government “has the burden of establishing by clear and con-
vincing evidence” that the alien is removable. 8 U.S.C.
§ 1229a(c)(3)(A).3 Navarro-Lopez, and indeed even our pre-
Navarro-Lopez cases, require far more. Before Navarro-
Lopez, we demanded that the record of conviction prove that
the jury actually found or that the alien necessarily admitted
to every so-called “element” of the generic offense listed in
the INA. But in so doing, we raised the burden of proof in
removal proceedings beyond the INA’s “clear and convinc-
ing” standard to the burden Taylor imposes in sentencing
cases, which is materially indistinguishable from proof
beyond a reasonable doubt. Nijhawan, 523 F.3d at 398; Con-
teh, 461 F.3d at 56. In Navarro-Lopez, our refusal even to
examine the record of conviction for such evidence in cases
where the statute of conviction is missing any language from
the INA’s definition of the generic offense is stricter still. The
Act provides unequivocal instructions to the contrary. In the
absence of any constitutional reason to require otherwise, I
believe our disregard for those instructions obstructs Con-
gress’s intent and exceeds our judicial role.
  3
   The statute goes on to provide that “No decision of deportability shall
be valid unless it is based on reasonable, substantial, and probative evi-
dence.” 8 U.S.C. § 1229a(c)(3)(A). The Act also lists the sources of evi-
dence which may be consulted to establish proof of a conviction. Id.
§ 1229a(c)(3)(B). Those sources are substantially similar to those
described as within the bounds of the inquiry in Taylor and Shepard.
7926                KAWASHIMA v. MUKASEY
   As the Seventh Circuit has explained, after the fact of peti-
tioner’s prior conviction has been established, “the appropri-
ate classification of that conviction”—whether it was a crime
‘involving moral turpitude’ or one ‘in which loss . . . exceeds
$10,000’—may require additional information.” Ali, 521 F.3d
at 741. That is to say, the need to decide whether a crime is
one of “moral turpitude” or one in which the loss to the victim
exceeds a particular amount “does not have a parallel in crim-
inal cases.” Id. at 741-42. After all, a term such as “ ‘moral
turpitude’ just isn’t relevant to the criminal prosecution; it is
not as if ‘turpitude’ were an element of an offense.” Id.; see
also Navarro-Lopez, 503 F.3d at 1085 (Bea, J., dissenting)
(“There is no generic federal crime of moral turpitude . . . .
One has to have a crime, such as burglary, to use the Taylor
categorical analysis.”).

   It is true that the INA requires an alien to be “convicted”
of the generic offenses before he or she may be considered
removable on that basis. See 8 U.S.C. § 1227(a)(2)(A)(iii)
(“Any alien who is convicted of an aggravated felony at any
time after admission is deportable.”); id. § 1227(a)(2)(A)(i)
(requiring the same for aliens “convicted” of crimes involving
moral turpitude). But applying the INA’s evidentiary burden
as it is written is not inconsistent with this requirement. The
INA does not require that the jury in petitioner’s case was
actually required to find him or her guilty of every word or
phrase it uses to describe a generic offense. See Conteh, 461
F.3d at 56. Instead, the Act requires clear and convincing evi-
dence (1) that the petitioner was, in fact, convicted, and (2)
that the conviction fits the appropriate classification—a crime
“involving moral turpitude” or one “in which” the loss
exceeds a particular amount, for example. This is a heavy bur-
den and will not easily be met in cases such as this one, where
the text of the statute of conviction and the generic offense are
not a categorical match. But, there may be clear and convinc-
ing evidence that a petitioner’s conviction fits within the
scope of the relevant generic offense even where the formal
elements of the statute of conviction are missing language
                        KAWASHIMA v. MUKASEY                           7927
from the generic offense. Criminal statutes simply do not con-
tain as “elements” all the language used in the INA to
describe removable offenses. Congress understood this when
it enacted the INA and did not require that a petitioner liter-
ally be convicted of as much for his or her conviction to trig-
ger removal.

   If one accepts that Taylor’s constitutional concerns do not
migrate to the removal context, and if one further accepts that
the burden of proof set forth in the INA differs from Taylor’s,
there is no reason to ignore the record of conviction when
determining whether an alien’s conviction qualifies as a
removable offense. It should make no difference if the ques-
tion is whether the predicate conviction was one “involving
moral turpitude,” as it was in Navarro-Lopez, or if the ques-
tion is whether such conviction is one “in which loss . . .
exceeds $10,000,” as it is here.4 In my view, Navarro-Lopez’s
refusal to examine the record of conviction in either setting
whenever the statute of conviction is missing these so-called
“elements” is simply unsupportable.

   Navarro-Lopez may have accurately interpreted Taylor, but
it did so at the expense of fairly applying the INA. By import-
ing Taylor’s criminal sentencing test, root-and-branch, to the
arena of civil removal in which we find ourselves here, I
   4
     If one accepts such proposition, a separate question arises as to what
sources a court may consider in determining whether clear and convincing
evidence that a predicate offense fits within the relevant generic offense
in the INA. The First Circuit limits its inquiry to the materials listed in 8
U.S.C. § 1229a(c)(3)(B), which are essentially the same as those described
in Taylor and Shepard. See Conteh, 461 F.3d at 55. The Seventh Circuit,
on the other hand, interprets the INA to limit the inquiry to the materials
listed in § 1229a(c)(3)(B) only for purposes of ascertaining the fact of
petitioner’s conviction. For the question of whether the conviction fits the
appropriate classification (e.g., the amount of the victim’s loss, or whether
the crime is one of moral turpitude), “additional evidence may be taken
by the immigration judge when necessary,” Ali, 521 F.3d at 742 (citing In
re Babaisakov, 24 I. & N. Dec. 306 (2007)), even “evidence beyond the
charging papers and judgment of conviction,” id. at 743.
7928                KAWASHIMA v. MUKASEY
believe Navarro-Lopez improperly rewrites the INA’s plain
instructions and stands as a roadblock needlessly frustrating
Congress’s intent.

                              IV

   Our reformulation of the modified categorical approach in
Navarro-Lopez stands alone, without support from any other
courts of appeals to have considered this question. Moreover,
our treatment of this issue was, at best, cursory—two para-
graphs and a footnote—and, in my view, entirely insufficient
to address a question of such great magnitude. Our decision
never addressed the dissenting views of our sister circuits, or
even acknowledged the precedents it overturned. See Hart v.
Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001) (Kozinski, J.)
(“[W]e would consider it bad form to ignore contrary author-
ity by failing even to acknowledge its existence . . . . So long
as the [rejected] earlier authority is acknowledged and consid-
ered, courts are deemed to have complied with their common
law responsibilities.”).

   In light of such swift treatment of an important and fre-
quently recurring question, and especially in light of the
growing weight of authority that rejects our conclusion, I
believe it is fair to ask whether the modified categorical anal-
ysis we adopted as law of this circuit in Navarro-Lopez rea-
sonably interprets the INA. I believe it does not, and I write
separately in the hope that an en banc court with the power
to address the anomalies that Navarro-Lopez compels will ask
the same question very soon.